Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the following communication: amendment after non-final action filed by the applicant on 08/03/2021.

Status of Claims
Claims 1-11 are pending
Response to Arguments
Applicant’s amendments as filed on 08/03/2021 have been considered and entered, and in light of the amendments, new grounds of rejection(s) have now been made.
Applicant’s arguments as filed with respect to the rejection(s) of claim(s) 1-8 and 10-11 under Okazawa and Tang have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is now made in view of Okazawa, Akashi, Mitsui and Tang and thus applicant’s arguments as filed have been rendered moot in view of the new grounds of rejection(s).
Abstract Objections

Previous objections to abstract have been withdrawn in view of amendments to abstract made by the applicant.
Specification Objections

Previous objections to specification have been withdrawn in view of amendments to specification made by the applicant.
Claims Objections

Previous objections to claim(s) have been withdrawn in view of amendments to claims made by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al., US 2009/0027725 in view of Akashi et al., US 2006/0238793 further in view of Mitsui, US 2010/0296122 further in view of Tang et al., US 2011/0019222.
Regarding claim 1, A non-transitory computer readable storage medium storing a set of program instructions for an information processing apparatus comprising a computer, a communication interface configured to communicate (e.g., The operating system 1501 includes a file system 1505 which controls input/output to/from a program/data storage 1509, an expansion interface driver 1506 which controls communication via the printer controller 1600 and expansion interface 17, and a network interface driver 1507 which communicates with an external device (not shown) such as a host computer via the communication medium of the local area network (LAN 2000), paragraph 64). These control programs are analyzed and executed by the CPUs 1 and 8, paragraph 63), with a printer (printer 1000, paragraph 57), and a user interface configured to receive a user input (user interface, paragraph 73), the set of program instructions including a set of first program instructions (e.g., Data Transfer API, fig. 2), wherein the set of the first program instructions, when executed by the computer, causes the information processing apparatus to perform: in response to calling a first Application Programming Interface (API) (e.g., a data transfer API which provides a print data exchange function, paragraph 65), transferring the first API to input a specific value as an argument into the received first API (e.g., A line 301 in FIG. 3 invokes the data transfer API shown in FIG. 2, and "printer.outdata("Test") represents the data transfer API, paragraph 70), concerning a sheet on which an image is to be printed by the printer (e.g., a print server control API which performs reactivation of the network print server 1500, initialization and setting of set values, and activation, registration, and deletion of an application program. Instructions provided by the data transfer API, resource control API, printer control API, and job control API are converted into an instruction format as shown in FIG. 7 as printer controller-dependent instructions, and then transferred to the printer controller via the expansion interface 17, paragraph 65); receiving the specific value through the first e.g., Instructions provided by the data transfer API, resource control API, printer control API, and job control API are converted into an instruction format as shown in FIG. 7, paragraph 65); acquiring printer type information indicating a type of the printer; acquiring a printer characteristic value corresponding to the printer type information (as described above, according to the first embodiment, pieces of information (applications) provided on the Java virtual machine are classified into information depending on the model of the printing apparatus and independent information, paragraph 89).
Okazawa fails to disclose in response to calling a first API from an interface module, transferring the first API to the interface module to enable the interface module to input a specific value as an argument into the received first API, the interface module acquiring a first parameter via the user interface, the first parameter concerning a sheet on which an image is to be printed, the specific value depending on the first parameter and being different from print data; generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and outputting the generated second parameters. 
However, Akashi in response to calling a first Application Programming Interface (API) (API, paragraph 117) from an interface module (displaying printing setting property sheet as shown in fig. 18, paragraph 138), transferring the first API to the interface module to enable the interface module to input a specific value (input desired setting values, fig. 18, paragraph 138) as an argument into the received first API, the finishing processing settings set in the user interface window, particularly "finishing" sheet of the printer driver, paragraph 147), the first parameter concerning a sheet on which an image is to be printed by printer (1803-1803a, fig. 6, paragraphs 130-131, 138, 141), the specific value depending on the first parameter and being different from print data (the print sheet settings are dependent upon finishing processing settings and are definitely different than any print data which is to be printed, paragraphs 130-131, 138, 141). 
Okazawa and Akashi are combinable because they both teach calling API’s to set printing sheet properties.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Akashi for the purpose of being able to increase the productivity of printing processing, and preventing generation of any setting error, a control method therefor, and a printing system (Akashi: paragraph 18).
Okazawa with Akashi fails to further teach generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and outputting the generated second parameters.
However, Mitsui teaches transferring API to interface module to enable the interface module to input a specific value as an argument into the API, the interface module acquiring a first parameter, the first parameter concerning a sheet on which an image is to be printed, the specific value depending on the first parameter (see paragraphs 50-51, 83-87, 97-98, if the API is used, allows the users to change all of the print settings. Using the API to change the print settings and update the default values of the print settings is performed only in a specific application. Therefore, the above-described method is useful to substantially fix the default values); generating second parameters by using the specific value, the second parameters being all of parameters which concern the sheet and outputting the generated second parameters (see paragraphs 83-84, 90, 97-98, the CPU 101 default values are unchangeable and the user interface relating to the print settings that includes controls partly or entirely grayed out according to the content of the setting item "value change permission with respect to printer properties." In step S1516, the CPU 101 displays the user interface of the basic page that can accept user's operations and instructions, the setting item "value change permission with respect to printer properties" can further include, in addition to the above-described four functions, a function for permitting changes on a page-by -page basis, a function for permitting changes on a function-by-function basis, and a function for permitting only a confirmation of a password displayed in a printing operation. The print settings included in the basic page are, for example, sheet size, number of sets of copies, two-sided, and color).
Okazawa and Akashi are combinable with Mitsui because they all teach working with API’s to set printing settings.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa and Akashi with the teachings of Mitsui for the purpose of being able to provide a system capable of 
Okazawa with Akashi and Mitsui fails to further teach generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information.
However, Tang teaches generating second parameters by using the specific value and the printer characteristic value, the second parameters being all of parameters which concern the sheet and correspond to the type of the printer indicated by the printer type information; and outputting the generated second parameters (paragraphs 28-32, printer status messages are received through some specific channel such as TCP/IP protocol in network printing or native call in local printing. The printer status is provided and notified to the user 30. After the printer identity and printer type are determined, the user will be able to proceed printing with the identified printer).
Okazawa with Akashi and Mitsui are combinable with Tang because they all teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa, Akashi and Mitsui with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).
Regarding claim 2, Combination of Okazawa with Tang further teaches wherein the second parameters are generated in a data format that the printer is capable of 
Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).
Regarding claim 3, Okazawa with Tang further teaches in response to calling a second API from the interface module, transferring the second API to the interface module to enable the interface module to input a file including the second parameters as an argument into the second API (Okazawa, paragraphs 65-68); receiving the file including the second parameters through the second API to which the interface module inputs the file as the argument and outputting the received second parameters included in the received file (Okazawa, paragraphs 67-68 with Tang, paragraphs 28-32).
Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).

Regarding claim 5, Okazawa with Tang further discloses wherein the first API includes a transmission format request API and a storing format request API, wherein the outputting outputs the second parameter in a transmission format in a case where the specific value is received via the transmission format request API, wherein the outputting outputs the second parameter in a storing format in a case where the specific value is received via the storing format request API (Okazawa, paragraphs 67-68 with Tang, paragraphs 28-32).
Okazawa and Tang are combinable because they both teach dealing with monitoring the printing process.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okazawa with the teachings of Tang for the purpose of being able “to monitor a print job from when the print job is sent out of the operating system until it is printed successfully or failure” (Tang: paragraph 16).
Regarding claim 6,  Okazawa further discloses wherein the first parameter includes at least one of a width of a sheet, a length of the sheet, and a size of the margin on the sheet, wherein the specific value is at least one numerical value for the at least one of a 
Regarding claim 7, Okazawa further discloses acquiring image data; generating the print data by converting the image data (e.g., a printer control logical interface which controls reactivation of the printer 1000, initialization and setting of set values, and the like, and a job control logical interface which controls cancellation of a print job, a re-print instruction, and the like, paragraph 68 and instructions provided by the data transfer API, resource control API, printer control API, and job control API are converted into an instruction format as shown in FIG. 7, paragraph 65); and transmitting the generated print data to the printer via the communication interface (e.g., To print a document, a user can select a print menu in the menu of the application software. In response to the user's selection (instruction), the application software can call the API of the OS to send a print start instruction to the printer driver, paragraph 231).
Regarding claim 8, Okazawa further discloses wherein the set of program instructions further comprises a set of second program instructions for controlling the computer to function as the interface module (paragraphs 63-66). 
Regarding claim 10, it recites similar features, as claim 1, except claim 10 is an apparatus claim. Thus, arguments made for claim 1 are applicable for claim 10.
Regarding claim 11, it recites similar features, as claim 1, except claim 11 is a method claim. Thus, arguments made for claim 1 are applicable for claim 11.

Allowable Subject Matter
Claim 9 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Cited prior arts such as Okazawa and Tang fail to teach all the limitations of claim 9, namely,  “in response to calling a second API from the interface module, transferring the second API to the interface module to enable the interface module to input a file including the second parameters as an argument into the second API; receiving the file including the second parameters through the second API to which the interface module inputs the file as the argument; and -23- outputting the received second parameters included in the received file, wherein the set of second program instructions comprises: receiving a user selection from one of a first selection for inputting the setting file including the second parameter and a second selection for inputting the first parameter; in response to receiving the first selection, calling the first API; and in response to receiving the second selection, calling the second API”.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al., US 2016/0077777 and Nakamura, US 10,459668 – teach generating and calling API’s with print settings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAWAN DHINGRA/Examiner, Art Unit 2672   

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672